                 Case 3:17-cv-07210-SK Document 103 Filed 07/15/19 Page 1 of 11




1
     JOSEPH JARAMILLO (SBN 178566)
2    jjaramillo@heraca.org
     NATALIE LYONS (SBN 293026)
3    nlyons@heraca.org
     HOUSING & ECONOMIC RIGHTS
4
     ADVOCATES
5    1814 Franklin Street, Suite 1040
     Oakland, CA 94612
6    Tel.: (510) 271-8443
     Fax: (510) 868-4521
7
     EILEEN M. CONNOR (SBN 248856)
8
     econnor@law.harvard.edu
9    TOBY R. MERRILL (Pro Hac Vice)
     tmerrill@law.harvard.edu
10   JOSHUA D. ROVENGER (Pro Hac Vice)
     jrovenger@law.harvard.edu
11
     LEGAL SERVICES CENTER OF
12   HARVARD LAW SCHOOL
     122 Boylston Street
13   Jamaica Plain, MA 02130s
     Tel.: (617) 390-3003
14
     Fax: (617) 522-0715
15
     Attorneys for Plaintiffs
16
17                                   UNITED STATES DISTRICT COURT

18                                  NORTHERN DISTRICT OF CALIFORNIA

19   MARTIN CALVILLO MANRIQUEZ,                         Case Number: C 17-cv-07210-SK
     JAMAL CORNELIUS, RTHWAN
20   DOBASHI, and JENNIFER CRAIG on behalf              PLAINTIFFS’ NOTICE OF MOTION
     of themselves and all others similarly situated,   AND MOTION TO LIFT STAY OF
21
                                                        PROCEEDINGS AND TO ENFORCE
22                    Plaintiffs,                       PRELIMINARY INJUNCTION

23          v.                                          Date: August 19, 2019
                                                        Time: 9:30 a.m.
24
     ELISABETH DEVOS, in her official                   Ctrm: Courtroom C, 15th Floor
25   capacity as Secretary of the United States         Judge: Sallie Kim
     Department of Education,
26                                                      Date Filed: July 15, 2019
     And
27
28
     NOTICE OF MOTION AND MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                  Case No. 17-cv-07210-SK
            Case 3:17-cv-07210-SK Document 103 Filed 07/15/19 Page 2 of 11




1
     THE UNITED STATES DEPARTMENT OF
2    EDUCATION,

3                 Defendants.
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     NOTICE OF MOTION AND MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                   Case No. 17-cv-07210-SK
              Case 3:17-cv-07210-SK Document 103 Filed 07/15/19 Page 3 of 11




1                                        NOTICE OF MOTION
2
            NOTICE OF MOTION AND MOTION
3
4           TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

5           PLEASE TAKE NOTICE THAT on August 19, 2019 at the U.S. District Courthouse, 450
6    Golden Gate Avenue, Courtroom A, 15th Floor, San Francisco, CA 94102, before the Honorable
7
     Sallie Kim, Plaintiffs will, and hereby do move the Court to lift the stay of proceedings it entered
8
     on August 30, 2018. See ECF No. 88. In the alternative, Plaintiffs seek a partial lifting of the stay.
9
10   Plaintiffs also seek an order enforcing the preliminary injunction currently in place prohibiting the

11   Department of Education from collecting on Plaintiffs. Plaintiffs’ motion is based on this
12   submission, the accompanying declarations and exhibits, the pleadings and other documents on
13
     file in this case, and any argument presented to the Court.
14
            The Department of Education currently takes no position on the motion but intends to file
15
16   a response.

17
                           RELIEF REQUESTED (CIVIL L.R. 7-2(B)(3))
18
            Plaintiffs request that this Court lift the stay of proceedings it entered on August 30, 2019,
19
20   see ECF No. 88, or, alternatively, that the Court lift the stay as to Counts I-IV of Plaintiffs’ First

21   Amended Complaint. ECF No. 58. Plaintiffs also ask that the Court enforce the preliminary
22   injunction, ECF No. 60, 70 & 89, by requiring the Department of Education to file periodic status
23
     reports with the Court that detail the loan repayment status of all class members.
24
25
26
27
28                                                Page 1 of 9
     NOTICE OF MOTION AND MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                     Case No. 17-cv-07210-SK
                 Case 3:17-cv-07210-SK Document 103 Filed 07/15/19 Page 4 of 11




1                      MEMORANDUM OF POINTS AND AUTHORITIES
2
            I.       INTRODUCTION AND BACKGROUND
3
            Plaintiffs, a class of former Corinthian students (Students), have challenged the failure of
4
     the Department of Education (Department) to fully discharge their federal student loans. They
5
6    claim that the Department is bound by a rule it adopted (the Corinthian Rule), by which they are

7    entitled to complete loan cancellation. Counts I-IV of their Amended Complaint pertain to this rule
8
     (the Corinthian Rule Counts). Under this framework, the Department identified, reached out to,
9
     and solicited personal information from members of the class. It then granted loan cancellation to
10
     approximately 27,000 students.
11
12          In early 2017, the Department abandoned the Corinthian Rule and replaced it with one that

13   relies on data about certain individuals’ earnings. Plaintiffs challenge this new rule on its own
14
     terms in Counts V-VII of their Amended Complaint (the Average Earnings Rule Counts). Unlike
15
     its predecessor, this new methodology leaves in place the loans of most Students.
16
            The state of California, too, filed a related case challenging the abandonment of the
17
18   Corinthian Rule, and also asserted (among other counts) that the Department was unreasonably

19   delaying agency action, and engaging in unlawful retroactive agency action. California v. DeVos,
20
     No. 17-710-6, ECF No. 1 (hereinafter Cal. Docket No). After the Court dismissed California’s first
21
     complaint, id. at No. 36, the State filed an amended complaint and added a count for unlawful
22
     withholding, id. at No. 37.
23
24          On May 25, 2018, the Court found that Plaintiffs were likely to succeed on the merits of at

25   least one of their Average Earnings Rule Counts, and that Plaintiffs would suffer irreparable injury
26
     absent a preliminary injunction of the replacement rule. ECF No. 60. The Department filed a
27
28                                               Page 2 of 9
     NOTICE OF MOTION AND MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                    Case No. 17-cv-07210-SK
              Case 3:17-cv-07210-SK Document 103 Filed 07/15/19 Page 5 of 11



     Notice of Appeal of the injunction on July 24, 2018, ECF No. 81, and two days later moved to stay
1
2    proceedings pending the appeal, ECF No. 82. The Court partially granted that motion and stayed

3    all matters except for Plaintiffs’ Motion for Class Certification, ECF No. 88. The Court certified
4
     the Student class on October 15, 2018, ECF No. 96.
5
            On appeal, the parties filed their respective briefs—addressing the legality of the Average
6
     Earnings Rule but not whether the Department must apply the Corinthian Rule— in September
7
8    and October 2018. The Ninth Circuit heard oral argument on February 8, 2019, and subsequently

9    requested supplemental briefing on whether the Average Earnings Rule was arbitrary and
10
     capricious. The parties filed supplemental briefs on March 5, 2019.
11
            Shortly thereafter, the Department, through its loan servicers, notified some Students
12
     (including Named Plaintiff Dobashi) that their loans were going back into repayment. See Decl. of
13
14   Joshua D. Rovenger (Rovenger Decl.), E-mails from Great Lakes Borrower Servicers to Rthwan

15   Dobashi, Exs. 1 & 2. The Department admitted that this occurred because “the DMCS Servicer
16
     incorrectly processed partial Borrower Defense discharges for approximately 10k loans.”
17
     Rovenger Decl., Procurement Notices, Ex. 3 at 2, 5, 8 & 11. Although the Department claimed to
18
     have fixed the problem, on July 3, 2019, FedLoan Servicing informed a class member that her
19
20   loans were going back into repayment. See Decl. of Erica Maupin (Maupin Decl.), FedLoan Notice

21   of Repayment, Ex. 1; Maupin Decl., FedLoan Monthly Bill, Ex.2.
22
            Nearly a year after the Court stayed the case, the interlocutory appeal remains pending, but
23
     Students’ distinct claim—whether the Department of Education (Department), in violation of
24
     Students’ settled expectations, impermissibly abandoned the Corinthian Rule requiring it to fully
25
26   discharge Students’ federal student loans—remains in limbo. And, the Department’s incomplete

27
28                                              Page 3 of 9
     NOTICE OF MOTION AND MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                     Case No. 17-cv-07210-SK
              Case 3:17-cv-07210-SK Document 103 Filed 07/15/19 Page 6 of 11



     compliance with the injunction renders this limbo perilous. The Court should now allow Plaintiffs
1
2    to move this case forward (or, at a minimum, to move forward on the Corinthian Rule Counts),

3    and the Court should increase its oversight of the Department’s compliance with the injunction.
4
            II.     THE COURT SHOULD LIFT THE STAY OF PROCEEDINGS
5
            This Court has significant discretion as to whether the case should be stayed pending
6
     appeal. The Court must balance three factors (the Landis factors): “[1] the possible damage which
7
8    may result from the granting of a stay . . . [2] the hardship or inequity which a party may suffer in

9    being required to go forward, and . . . [3] the orderly course of justice . . . which could be expected
10
     to result from a stay.” CMAX, Inc. v. Hall, 300 F.3d 265, 268 (9th Cir. 1962) (internal citation
11
     omitted); see also Landis v. N.Am. Co., 299 U.S. 248, 254-55 (1936). As the Department noted
12
     when seeking a stay in the related California case, “if the Court had concerns about the duration
13
14   of the Manriquez appeal, the Court could mitigate any risk from this by re-evaluating the stay

15   should the need arise.” Cal. Docket No. 59 at 5-6. Plaintiffs respectfully submit that three
16
     intervening changes in factual circumstances warrant lifting the stay at this time.
17
            First, the Court anticipated that the preliminary injunction would protect Students during
18
     a stay. ECF No. 88 at 4 (“The Court halted all collection efforts and ordered the Secretary to place
19
20   loans into forbearance….”). But the Department’s compliance with the injunction has proven

21   incomplete. Indeed, in March 2019, the Department “incorrectly processed partial Borrower
22
     Defense discharges for approximately 10k loans,” including for Named Plaintiff Dobashi. See
23
     Rovenger Decl., Exs. 1-3. After Class Members notified the Department of the violation, the
24
     Department reiterated to its servicers the terms of the Court’s Order and asked that the servicers
25
26   confirm the forbearance status of all applicable borrowers. Rovenger Decl., Counsel

27
28                                                Page 4 of 9
     NOTICE OF MOTION AND MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                      Case No. 17-cv-07210-SK
              Case 3:17-cv-07210-SK Document 103 Filed 07/15/19 Page 7 of 11



     Correspondence, Ex. 4. The Department then spent over $215,000 to attempt to correct this error
1
2    that had apparently infected all Title IV servicers. See Rovenger Decl., Ex. 3. Nonetheless, the

3    Department has evidently not put in place adequate controls to ensure continued compliance with
4
     the preliminary injunction since, on July 3, 2019, it notified a class member that she had a payment
5
     due at the end of the month. See Maupin Decl., Ex. 1-2.1
6
            When the Court previously evaluated the first Landis factor, it explained that it had “halted
7
8    all collection efforts and ordered the Secretary to place loans into forbearance,” and so only

9    considered the “additional economic harm that Plaintiffs might suffer because of a delay in the
10
     resolution of this case.” ECF No. 88 at 4; see also Landis, 299 U.S. at 254-55. But, the
11
     Department’s inability to fully comply with the injunction undermines the Court’s premise. Thus,
12
     the stay, by prolonging resolution of Plaintiffs’ claims, subjects Plaintiffs to the type of harm the
13
14   Court found to constitute an irreparable injury. Cf. ECF No. 88 at 4 (distinguishing type of harm

15   eliminated by the preliminary injunction from “general monetary harm”).
16
            Second, at the time the Court entered the stay, the future of the related case, California v.
17
     DeVos, No. 17-7106, was unclear. But now, the State has survived a motion to dismiss, Cal. Docket
18
     No. 56, the Department has answered and filed an administrative record, id. at No. 64 & 65, and
19
20   the case is moving forward.

21
22   1
       Although her loans should have remained in forbearance under the Court’s order, the Department
23   allowed them to go back into repayment. Fortunately, the class member had the benefit of working
     with the Debt Collective organization and counsel, and thus called the Department to have her
24   loans placed back into forbearance. See Maupin Decl. at ¶ 13. During that call, Ms. Maupin learned
     that because she had an administrative forbearance in place before the Court issued its injunction,
25   FedLoan’s computer system merely kept that forbearance in place (even though it was set to expire
26   in July 2019) rather than extend it indefinitely pending this litigation. Id. at ¶ 14. Ms. Maupin also
     came away from the conversation with the impression that many other borrowers could be affected
27   by this same issue. Id. at ¶ 15.
28                                                Page 5 of 9
     NOTICE OF MOTION AND MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                     Case No. 17-cv-07210-SK
              Case 3:17-cv-07210-SK Document 103 Filed 07/15/19 Page 8 of 11



            As the Court recognized, “considerations of judicial economy are highly relevant” to the
1
2    question of whether to grant or deny a stay. ECF No. 88 at 5 (discussing third Landis factor). The

3    stay is no longer serving the purpose of avoiding potentially unnecessary proceedings, because the
4
     California case requires those issues be reached. Cf. id. at 6 (disfavoring addressing Plaintiffs
5
     claims in “piecemeal fashion”). Notably, the Court denied the motion as to Claims I-III in
6
     California’s operative complaint, Cal. Docket No. 59; those are the same ones that overlap with
7
8    Students’ Corinthian Rule Counts.

9           The Department’s answer and administrative record confirm the overlap. As will be the
10
     case here, the lodged administrative record in the California case includes documents relating to
11
     the formation of both the Corinthian Rule and the Average Earnings Rule. Cal. Docket No. 65.
12
     The record also portends the same dispute that Plaintiffs have already initiated in this case, see
13
14   ECF No. 80 (Plaintiffs’ Motion for Declaration that Documents are Not Privileged), because the

15   lodged record does not include various memoranda that expressly explain that the Corinthian Rule
16
     provided for full relief. Similarly, any briefing over the sufficiency of certain responses in the
17
     Department’s answer will be relevant in both cases. See, e.g., Cal. Docket No. 64 at ¶ 57
18
     (answering the allegation that the Department previously employed a specific interpretation of the
19
20   borrower defense regulation as a “legal conclusion”).

21          Nor would moving forward prejudice Defendants. In California, the Department argued
22
     that a stay was needed or it might have to re-file pleadings after the appeal. Cal. Docket No. 59 at
23
     5-6. The Court rejected the Department’s request for a stay. For good reason. As in California, the
24
     Ninth Circuit’s decision will not (indeed, it cannot) impact whether the Department agrees or
25
26   disagrees with an alleged fact in this case. And, the Ninth Circuit’s decision will not (again, it

27
28                                               Page 6 of 9
     NOTICE OF MOTION AND MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                    Case No. 17-cv-07210-SK
              Case 3:17-cv-07210-SK Document 103 Filed 07/15/19 Page 9 of 11



     cannot) impact what documents explain or evidence the Department’s creation and abandonment
1
2    of the Corinthian Rule.

3            Conversely, if the cases did not move forward together, the Court would not hear from
4
     Plaintiffs the first time it considers central issues in the cases (including whether the administrative
5
     record needs to be supplemented, an issue that Plaintiffs filed an initial brief on more than a year
6
     ago, see ECF No. 80). As the Court recognized, Students and the State have their own unique
7
8    interests that each are pursuing in their respective litigation. See Cal. Docket No. 56 at 12

9    (concluding that the “State has met its burden to show that the State’s mission to educate its
10
     residents and the State’s financial well-being are harmed by Defendants’ actions”). The Court
11
     should hear from Students the first time that it considers key questions in these cases.
12
             Third, it has been nearly a year since the Department filed its notice of appeal and since
13
14   the Court stayed the case. This limbo continues to harm Students by delaying their ability to

15   challenge the Department’s delay in providing relief. Although at the time of the stay it was
16
     possible to be optimistic that the appeal would resolve earlier than the Plaintiffs’ predicted, we no
17
     longer have to guess. The appeal is taking a substantial amount of time and there is no obvious end
18
     date in sight. Conversely, Defendants will not suffer significant prejudice if this case moves
19
20   forward together with the California case.

21           III.    THE COURT SHOULD ENFORCE THE PRELIMINARY INJUNCTION
                     BY REQUIRING THE DEPARTMENT TO SUBMIT PERIODIC
22
                     COMPLIANCE REPORTS
23
             An injunction affords the prevailing party a “right[]” to its enforcement, and the district
24
     court must take actions necessary to “vindicat[e]” that right. Salazar v. Buono, 559 U.S. 700, 712-
25
26   13 (2010). During an appeal of a preliminary injunction, the Court retains jurisdiction to “suspend,

27   modify, restore, or grant an injunction during the pendency of the appeal upon such terms as to
28                                                Page 7 of 9
     NOTICE OF MOTION AND MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                       Case No. 17-cv-07210-SK
             Case 3:17-cv-07210-SK Document 103 Filed 07/15/19 Page 10 of 11



     bond or otherwise as it considers proper for the security of the rights of the adverse party,” Fed.
1
2    R. Civ. P. 62(d), and to take appropriate action to “to preserve the status quo.,” Natural Res. Def.

3    Council v. Sw. Marine, Inc., 242 F.3d 1163, 1166 (9th Cir. 2001). “Where there is prima facie
4
     evidence of non-compliance, the district court is empowered to enforce the injunction.” Ollier v.
5
     Sweetwater Union High Sch. Dist., No. 07CV714-L JMA, 2014 WL 1028431, at *2 (S.D. Cal.
6
     Mar. 17, 2014), citing Armstrong v. Brown, 857 F.Supp.2d 919, 951 (N.D.Cal.2012) (granting
7
8    motion to enforce).

9           The Department violated the injunction in March and April when it “incorrectly processed
10
     partial Borrower Defense discharges for approximately 10k loans” and started to notify borrowers
11
     that their loans were coming due. See Rovenger Decl., Exs. 1-3. Although Plaintiffs then provided
12
     the Department the space to fix that violation and to prevent future ones, id. at Ex. 4, the
13
14   Department has apparently failed in its efforts. As noted, the Department violated the injunction

15   again on July 3, 2019, when it informed a class member that her loans were falling out of
16
     forbearance and going back into repayment. See Maupin Decl., Exs. 1 & 2.
17
            Given these incidents, additional Court enforcement to guarantee compliance with the
18
     injunction is needed. Specifically, the Court should follow the path of other courts and require the
19
20   Department to file status reports detailing the loan repayment status of each class member. See,

21   e.g., Ramos v. Nielsen, 336 F.Supp.3d 1075, 1108-09 (N.D. Cal. 2018) (requiring status report
22
     within 15 days of the injunction on the steps taken to ensure compliance with the Court’s order).
23
     This mild oversight is a first and reasonable step to ensure that the Department has placed all class
24
     members’ loans into forbearance and that their loans remain in forbearance while this case remains
25
26   pending.

27
28                                               Page 8 of 9
     NOTICE OF MOTION AND MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                    Case No. 17-cv-07210-SK
              Case 3:17-cv-07210-SK Document 103 Filed 07/15/19 Page 11 of 11



             IV.     CONCLUSION
1
2            The Court stayed this case nearly one year ago, and timing for resolution of the appeal

3    remains uncertain. Events over the past year have altered the Landis balance and call for the Court
4
     to move this case forward and to increase its oversight of the Department’s compliance with the
5
     injunction. It should therefore either lift the stay entirely or partially lift the stay as to Students’
6
     Corinthian Rule Counts. And, it should enforce the injunction by requiring the Department to file
7
8    status reports with the Court.

9
10
     Dated: July 15, 2019                              Respectfully submitted,
11
12
13                                                       /s Joshua D. Rovenger
14
15                                                       Joseph Jaramillo
                                                         Natalie Lyons
16                                                       HOUSING & ECONOMIC RIGHTS
                                                         ADVOCATES
17                                                       PO Box 29435
18                                                       Oakland, CA 94604
                                                         Tel.: (510) 271-8443
19                                                       Fax: (510) 280-2448
20                                                       Eileen M. Connor
21                                                       Toby R. Merrill
                                                         Joshua D. Rovenger
22                                                       LEGAL SERVICES CENTER OF
                                                         HARVARD LAW SCHOOL
23                                                       122 Boylston Street
24                                                       Jamaica Plain, MA 02130
                                                         Tel.: (617) 390-3003
25                                                       Fax: (617) 522-0715
26
27                                                       Attorneys for Plaintiffs

28                                                Page 9 of 9
     NOTICE OF MOTION AND MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                       Case No. 17-cv-07210-SK
